It has been stipulated by the parties to this action that the questions of law arising on this appeal are the same as those involved in the case of State of Arizona, Guy M. Jackson,Secretary of Board of Directors of State Institutions, and Ana *Page 31 Frohmiller, State Auditor, Appellants, v. C.A. Angle,Appellee, ante, p. 13, 91 P.2d 705, and that judgment shall be entered herein in accordance with the opinion and decision of the court in the case last cited.
The judgment of the superior court of Yavapai county is, therefore, affirmed.
ROSS, C.J., and McALISTER, J., concur.